Citation Nr: 0818828	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  04-09 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits pursuant the provisions 
of 38 U.S.C.A. § 1151 for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and D.E.




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from November 1954 to August 1957 and from 
December 1958 to February 1968.  He died in March 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's DIC 
claim.

In November 2006, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates the cause of the 
veteran's death is not shown to have been proximately due to 
VA carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical care nor was the cause of death shown to 
have been the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the appellant in April 2004 and February 2007 that fully 
addressed all four notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the RO.  
Although a notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in 
May 2007 after the notice was provided.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in February 2007.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. 1151(a) filed on or after 
October 1, 1997, became effective September 2, 2004.  69 Fed. 
Reg. 46426 (Aug. 3, 2004).  A review of the record reveals 
that the appellant's claim for compensation was received in 
July 2002.  

The regulations provide that benefits under 38 U.S.C. 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2007).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

Factual Background and Analysis

In this case, the appellant essentially contends that the 
veteran died as a result of taking methadone prescribed to 
him at a VA facility.

The veteran died on March [redacted], 2002, while an in-patient at 
the Dallas, Texas VA Medical Center (VAMC).  He was 64 years 
old.  The certificate of death listed the cause of death as 
respiratory failure due to anoxic brain injury.  There were 
no other factors listed as contributing to death.  No autopsy 
was performed.  At the time of his death, he was not service 
connected for any disability.  He also did not have any 
claims open for adjudication.

The veteran had a positive medical history for hypertension; 
coronary artery disease; tuberculosis (with removal of a 
portion of the right lung); chronic obstructive pulmonary 
disease; residuals of cerebrovascular accidents with seizures 
(1990 and 1997) with residual right hemiparesis and slurred 
speech; numerous transient ischemic attacks beginning in 
1995; weakness associated with emphysema; and, coronary 
artery disease.  He had a history of failed lumbar fusions in 
1997.  He had poor balance and used a walker and wheelchair.  

The record reflects that the veteran sought treatment at VA 
on March 8, 2002.  He was having back pain.  The veteran had 
been on Klonopin and Neurontin, and had a history of left 
cerebrovascular accident in 1987.  He was placed on 
methadone, 5 mg, twice a day and Vicodin for his pain.  The 
following day, March 9, 2002, the veteran's wife called the 
hospital and complained that the veteran had been drowsy and 
had fallen.  She was given permission to decrease the 
veteran's methadone by half (2.5 mg), twice a day.  She 
called the next day to say he was doing better on the half 
dose.  On March 11, 2002, during a VA pain management clinic 
assessment, the veteran was present and described intense 
pain in his back.  Following an evaluation, the veteran's 
methadone was increased to 5 mg, twice a day.  On March 14, 
2002, the veteran's spouse called and reported finding the 
veteran on the floor, conscious, but incontinent.  She was 
advised to bring him to the emergency room.  Thereafter, he 
was admitted to the hospital.  In a March 15, 2002 VA 
neurology note, it was indicated that the veteran was seen at 
the VA pain clinic on March 11, 2002, at which time he was 
started on methadone, but that he did not "feel right" on 
this medication.  In a neurology addendum, the VA resident 
physician indicated that the veteran's multiple medications 
"can have synergistic effect in causing altered mental status 
and movement disorders."  The veteran was thought to have 
been over medicated.  It was noted that this had happened in 
2001 also.  The physician resident felt the veteran had toxic 
metabolic encephalopathy with clouding of the sensorium and 
myoclonic jerks.  It was noted that despite oral and written 
instructions, the veteran had self-increased his klonopin 
medication from twice to three times a day.  When his wife 
was consulted, she appeared confused about his medications, 
and indicated that she may have administered the wrong doses.  
On March 16, 2002, he was noted to be back to baseline.  
Methadone was discontinued.  He was discharged to home.  On 
March 20, 2002, he was readmitted after becoming lethargic 
and semiresponsive after taking his pain pills.  He had 
pulseless electrical activity in the brain.  The veteran 
experienced arrest and was resuscitated but was found to have 
anoxic brain injury.  He was removed from life support and 
expired on March [redacted], 2002.  

During a personal hearing before the undersigned Veterans Law 
Judge in October 2006, the appellant stated that the veteran 
had severe back pain.  She indicated that when the veteran 
went to the VA hospital for the last time, he was put on a 
respiratory machine even though he said that he did not want 
to be put on a respiratory machine, and he signed papers for 
it.  She said that she pulled him off of the respiratory 
machine.  She said that she believed that methadone created 
the veteran's problem.  She stated that the veteran had a 
major stroke after he took the methadone.  She indicated that 
the veteran expressed concerns about being on methadone and 
wanted to have an autopsy performed if he died.  She was very 
sure that the methadone caused a major stroke.

In April 2007, a VA examiner reviewed the claims file and 
recounted the veteran's medical history during March 2002.  
He noted that the methadone was discontinued on March 14, and 
on March 16, the record indicated that the veteran was back 
to his baseline mental status.  He stated that the veteran's 
arrest five days later would not be due to the effects of the 
medication that had been discontinued one week prior to the 
arrest.  The examiner opined that it was unlikely that the 
methadone treatment was a precipitating factor in the 
veteran's death from respiratory failure due to anoxic brain 
injury.

The appellant stated in August 2007 that she was never told 
to stop the veteran's methadone treatment.  She said that if 
the veteran was told to stop taking the methadone, he would 
not have retained the information as he was too sick with 
pain to even hold a conversation.  She also submitted an 
article from the U.S. Food and Drug Administration that 
contained general information about methadone hydrochloride.

In January 2008, the Board submitted the claims file to a 
private neurologist for an independent medical opinion 
regarding the appellant's claim.  In correspondence dated 
February 2008, the private neurologist indicated that the 
case had been carefully read, and all the evidence that had 
been submitted had been reviewed.  After recounting the 
veteran's medical history, it was opined that the medications 
which were prescribed to the veteran during his visits to the 
pain management clinic did not play any role in his death.  
It was noted that there was no evidence to establish a cause 
and effect relationship between taking the combination of 
Klonopin, methadone, and hydrocodone and the veteran's 
respiratory failure and subsequent anoxic brain injury.  The 
neurologist also said that a detailed review of the veteran's 
medical records did not demonstrate any breach of standard 
medical care or any other forms of malpractice.  The 
conclusion was that based on the available medical records, 
the veteran's death could not be attributed to methadone, 
malpractice or breach of standard care by the VAMC physicians 
and other personnel involved in his care.

Based on the evidence of record, the Board finds that the 
cause of the veteran's death is not shown to have been 
proximately due to VA carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical care nor was the 
cause of death shown to have been the result of an event not 
reasonably foreseeable.  There is no competent medical 
evidence which provides a nexus between the veteran's death 
and VA treatment.  In this matter, the Board finds the 
independent medical opinion of February 2008 persuasive.  The 
Board finds it significant and highly persuasive that the 
February 2008 neurologist considered all of the record, 
including the private and VA treatment records as well as the 
statements and article submitted by the appellant.

The appellant has not shown actual causation not the result 
of continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, as 
required by the regulation.  In sum, the preponderance of the 
evidence fails to demonstrate that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider.  Therefore, the claim for compensation under 
the provisions of 38 U.S.C.A. § 1151 must be denied.

Although the appellant may sincerely believe that the 
veteran's death was caused by methadone, she is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation.  Grottveit, 5 
Vet. App. 91.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the appellant's claim.


ORDER

Entitlement to compensation benefits pursuant the provisions 
of 38 U.S.C.A. § 1151 for the cause of the veteran's death is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


